Exhibit 10.5

 

[gm2t415kkdgd000001.jpg]

October 14, 2020

 

 




Dear Massimo,

Congratulations on your new full-time, exempt role of Executive Vice President,
Global Business Units, with NuVasive, Inc. at our San Diego, California
site.  Our Company’s continued success is dependent on Shareowners like you
embodying our core values and working diligently to drive our priorities.  In
this new role, you will report to me and we would like for you to begin your
role in this capacity on October 14, 2020.

 

I am pleased to present you with changes to your compensation package as
detailed below.

JOB TITLE, CAREER BAND & COMPENSATION
Job Title:  Executive Vice President, Global Business Units
Career Band: P13

Target Direct Compensation Package:

 

Current

New

Change

Annual Salary Rate

(Next Salary Review Q1 2021)

$420,000

$420,000

 

Annual Bonus Target %*

(Anticipated to be effective Oct. 14, 2020)

$252,000

$315,000 (75%)
*2020 bonus target will be pro-rated as described below

 

Annual LTI Target

$650,000

$900,000

 

 

 

 

 

Annual Target Total Direct Compensation:

$1,322,000

$1,635,000

+24%

* Above table is for illustrative purposes only. You will continue to be
eligible for the discretionary annual corporate bonus plan which depends upon
the Company’s successful achievement of its operational goals and your overall
performance against your goals. This bonus requires that you be employed in good
standing on the payout date (which is generally the first week of March, in the
following year). Bonus target percentage changes after April 1 of the plan year
are adjusted to account for changes during the plan year.  Your Bonus Target
amount shall equal the sum of your Eligible Earnings for the period of time in
role multiplied by the respective Target Bonus Percentage for each
bonus-eligible role you occupied during the plan year.

 

As outlined in the table above, we expect to provide you with a 2021 annual LTI
award that has a grant face value of USD $900,000, which is expected to be made
in March 2021.  This award is expected to be comprised of restricted stock
units, performance stock units and performance cash awards, consistent with the
annual LTI awards for other Company executives, and subject to cliff vesting on
the third anniversary of the date of grant.  The value and form of award is
subject to approval by NuVasive’s Board of Directors or its delegate and will be
governed by the terms of the applicable grant agreements(s).

 

 

--------------------------------------------------------------------------------

 

In your new role, you will continue to be eligible for NuVasive’s executive
benefits package, which currently includes an annual executive physical,
executive financial planning and eligibility to participate in a deferred
compensation plan.  Further, as a Band 13, you will continue to be eligible for
benefits under the NuVasive Executive Severance Plan, in accordance with the
terms thereof.  Also, subject to approval by NuVasive’s Board of Directors or
its delegate, you will be eligible to receive an enhanced individual
Change-in-Control Agreement with a cash severance multiplier of 2.0x, and which
still requires a “double-trigger” of events before any respective severance
benefits are payable.

 

Your employment with NuVasive remains “at-will.”  This means your employment is
not for any specified period of time and can be terminated by you or NuVasive at
any time for any reason, with or without cause or advance notice.  As a
Shareowner (employee) of the Company, you will be required to comply with all
Company policies and procedures.  You will also be subject to NuVasive’s stock
ownership guidelines, which require that you acquire and maintain ownership of
NuVasive stock with a value equal to two times (2x) your base salary within five
years, subject to and in accordance with the terms of the guidelines.  

 

I look forward to your continued dedication to driving our purpose and
priorities as we continue to build the future of NuVasive together. If you have
any questions regarding your compensation, please don’t hesitate to reach out to
me or your HR representative.

 

Sincerely,

/s/ Chris Barry

 

Chris Barry

Chief Executive Officer

 

 

I have read this offer letter in its entirety and agree with the terms and
conditions of employment.  I understand and agree that my employment with
NuVasive is at-will.

 

 

October 14, 2020

/s/ Massimo Calafiore

Dated:

Massimo Calafiore

 

 